     Case 1:16-cr-00016-NONE-SKO Document 30 Filed 01/06/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    ERIC V. KERSTEN, #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950

 6    Attorney for Defendant
      STEPHEN THOMAS
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,                          No. 1:16-cr-00016-NONE

11                                 Plaintiff,
                                                         STIPULATION TO EXTEND
12                           v.                          COMPASSIONATE RELEASE
                                                         BRIEFING SCHEDULE;
13    STEPHEN THOMAS,                                    ORDER
14                                 Defendant.
15

16           Stephen Thomas filed a pro se 18 U.S.C. § 3582(c) motion on September 28, 2020, and
17    counsel was appointed. Any supplemental briefing to defendant’s pro se motion is due January 6,
18    2021; the government’s response to defendant’s motion and any supplemental briefing is due
19    February 5, 2021; and any reply is due February 19, 2021.
20           IT IS HEREBY STIPULATED by and between the parties through their respective
21    counsel, LAUREL J. MONTOYA, Assistant United States Attorney, counsel for plaintiff, and
22    ERIC V. KERSTEN, Assistant Federal Defender, counsel for defendant STEPHEN THOMAS,
23    that these dates be extended 21 days and the schedule set as follows:
24           January 27, 2021:      Any Supplemental Briefing to Defendant’s pro se 18 U.S.C. §
                                    3582(c) Motion filed on September 28, 2020
25
26           February 26, 2021: Plaintiff’s Response to Defendant’s 18 U.S.C. § 3582(c) Motion
                                filed on September 28, 2020, or any supplemental briefing thereto
27
             March 9, 2021:         Defendant’s Reply
28
     Case 1:16-cr-00016-NONE-SKO Document 30 Filed 01/06/21 Page 2 of 2


 1             Defendant Thomas was convicted of escape in EDCA Case No. 1:16-cr-00016-NONE.

 2    He was sentenced to an 18 month term of imprisonment, to be served consecutively to any

 3    undischarged term of imprisonment. (Doc. 19). Mr. Thomas has not begun serving his EDCA
 4    sentence and has approximately 18 months remaining on his underlying term, imposed in
 5    Southern District of Iowa Case No. 4:15-cr-00038. Primarily for this reason, defense counsel has
 6    advised Mr. Thomas via United States mail that he does not intend to file any supplemental
 7    briefing. Defense counsel has made numerous attempts to schedule a confidential telephone call
 8    with Mr. Thomas at FCI Lompoc, to discuss this decision in detail, but has been unable to
 9    schedule a call. This continuance is requested to allow additional time for Mr. Thomas to decide
10    how he wished to proceed in light of defense counsel’s determination not to file supplemental
11    briefing.
12                                                           Respectfully submitted,
13                                                           McGREGOR W. SCOTT
                                                             United States Attorney
14
      DATED: January 5, 2021                             By: /s/ Laurel J. Montoya
15                                                          LAUREL J. MONTOYA
                                                            Assistant United States Attorney
16                                                          Attorney for Plaintiff
17                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
18
      DATED: January 5, 2021                             By: /s/ Eric V. Kersten
19                                                          ERIC V. KERSTEN
                                                            Assistant Federal Defender
20                                                          Attorney for Defendant
                                                            STEPHEN THOMAS
21
                                                            ORDER
22
      IT IS SO ORDERED.
23

24        Dated:         January 5, 2021
                                                                 UNITED STATES DISTRICT JUDGE
25
26
27
28
       Thomas: Stipulation to Extend Briefing Schedule         -2-
